MEMORANDUM **
Carlos Salazar Lopez appeals from the 270-month sentence imposed upon resen-tencing. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Salazar Lopez contends that the sentence imposed is unreasonable because the district court did not consider, weigh, and give effect to his substantial post-sentencing rehabilitation in fashioning the sentence. We conclude that the district court did not procedurally err, and that the sentence is reasonable. See Gall v. United States, — U.S. -,-, 128 S.Ct. 586, 596-97, 169 L.Ed.2d 445 (2007); see also United States v. Carty, 520 F.3d 984, 992-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.